DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 27 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.01(a)).
Claims 1 – 4 and 9 – 19 are elected for examination.
Claims 5 – 8 and 20, subjected to restriction requirement, are withdrawn from consideration.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In particular, said title refers to global shared context but claimed embodiment refers to address mapping between shared memory modules and cache sets (there is no mention of shared context in the claims).  Examiner suggests amending to “ADDRESS MAPPING BETWEEN SHARED MEMORY MODULES AND CACHE SETS”.

Claim Objections


Regarding claim 9, “wherein a virtual memory address of the system comprises a first sequence of bits” and “wherein a shared memory address of the system comprises a second sequence of bits” should be “[[a]] the virtual memory address of the system” and “[[a]] the shared memory address of the system”.  This is to avoid subsequent “the virtual memory address” (and “the shared memory address”) from being confused with virtual memory address (and shared memory address) of claim 1 (see also spec ¶[31]).
Regarding claim 10, “wherein the first sequence of bits of the virtual memory address is at least in part offset with a second sequence of bits of the shared memory address” should be “[[a]] the second sequence of bits”.  This appears to be typo and should refer back to same second sequence of bit recited in claim 9 (see also spec ¶[32]).
Regarding claim 11, “wherein the second sequence of bits of the shared memory address is for a cache address of a cache” should be “is [[for]] a cache address of a cache”.  Applicant is advised to avoid reciting limitations as intended use because limitations that recite indented use only has to be capable of said use (instead of performing said use).  Similarly, for claim 13, “a plurality of synchronization primitives used to synchronize memory access operations for the plurality of applications” should be “memory access operations [[for]] of the plurality of applications.
Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, “wherein at least one memory module of the plurality of memory modules comprises a part of a graphics processing pipeline distributed between the plurality of memory modules” appears unclear and indefinite.  If graphics pipeline is distributed among plural memory modules, each of said plural memory modules would have said graphics pipeline (or part of said graphics pipeline).  Therefore it is unclear how less than all of said plural memory modules (i.e. at least one of said plural memory modules) would have part of said graphics pipeline.  Examiner suggests amending to “wherein parts of graphics processing pipeline are distributed between the plurality of memory modules” (see spec ¶[37]).  For the purposes of examination, Examiner is interpreting parts of graphics processing pipeline are distributed between plurality of memory modules.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 9 – 10, 14 – 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 20140215155).

Regarding claim 1, Miller teaches
A system, comprising: 
a plurality of memory modules (plurality of memory modules = Fig. 4 data storage arrays 420) connected to provide a physical memory (physical memory = Fig. 4 data storage arrays 420 providing data storage for client computer systems), a memory module (a memory module = Fig. 4 data storage array 420b) of the plurality of memory modules comprising: (Miller teaches data storage arrays 420 connected via network 460 (see Fig. 4), wherein each of said data storage arrays 420 includes storage devices 467a-467n that provides data storage for client computer systems (see ¶[42]).)
a plurality of partitions (plurality of partitions = Fig. 4 storage devices 467a-467n) of the physical memory, wherein a partition of the plurality of partitions is associated with at least one physical memory address; (Miller teaches each data storage array 420 includes storage devices 467a-467-n where each storage devices 467a-467n includes algorithm to locate physical location of read/write operations to/from each of storage devices 467a-467n (see ¶[42]).)
and a processor (processor = Fig. 4 processor 422) configured to:
execute code (code = program instructions), wherein when executed the code causes the processor to access a virtual memory address (virtual memory address = virtual address); (Miller teaches program instructions executable by processor 402 to perform memory access operation of storage subsystem 470 (which is in data storage array 420 and includes storage devices 467a-467n (see Fig. 4, ¶[55]).)
map the virtual memory address to a shared memory address (shared memory address = logical address) in a logical memory space (logical memory space = Fig. 6 LA) shared between the plurality of memory modules;
and map the shared memory address to a physical memory address of a partition of the plurality of partitions  (Miller teaches mapping tables used to map virtual address space to physical address space of storage devices 476a-476m (see ¶[58]).  In exemplary embodiment of Fig. 6, in mapping table 625, virtual addresses are mapped to logical addresses and said logical addresses map to storage devices 605-620.  Note that said logical addresses are distributed (or shared) among said storage devices 605-620 (logical memory space shared between the plurality of memory modules).  Miller also teaches utilizing said mapping table 625 to translate virtual address 0x010002000 to logical address indicating address 02 of storage device 605 (see ¶[68]), wherein said logical address is mapped to physical location within said storage device 605 (see ¶[69]).  Note that said virtual address is identified (or accessed) in said mapping table 625 (access a virtual memory address).)

Claim 14 is the apparatus claim corresponding to the system claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.


Regarding claim 2, Miller teaches the system of claim 1 where Miller also teaches
wherein the shared memory address (shared memory address = logical address) comprises a sequence of bits, and wherein mapping of the shared memory address to the physical memory address is based at least partly on a value of predetermined bits (predetermined bits = entire sequence of bits) in the sequence of bits (As noted in claim 1, Miller teaches mapping virtual address 0x010002000 to logical address indicating address 02 of storage device 605 (see Fig. 6, ¶[68]), wherein said logical address is mapped to physical location within said storage device (see ¶[69]).  In Fig. 6, said logical address includes two sets of information (sequence of bits) device number D605 and address A02.)

Claim 19 is the apparatus claim corresponding to the system claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.

Regarding claim 3, Miller teaches the system of claim 2 where Miller also teaches
wherein the predetermined bits (predetermined bits = entire sequence of bits) comprise two or more groups of bits, wherein a first group of the predetermined bits provides mapping to a partition of the plurality of partitions, and a second group of the predetermined bits provides mapping to a data location within the partition (As noted in claim 1, Miller teaches mapping virtual address 0x010002000 to logical address indicating address 02 of storage device 605 (see Fig. 6, ¶[68]), wherein said logical address is mapped to physical location within said storage device (see ¶[69]).  In Fig. 6, said logical address includes two sets of information (sequence of bits) device number D605 and address A02, where said device number D605 (first group) is storage device 605 and said address A02 (second group) is address 02 in said storage 605.)

Regarding claim 9, Miller teaches the system of claim 1 where Miller also teaches
wherein a virtual memory address (claim objection: a virtual memory address = the virtual memory address) (virtual memory address = virtual address) of the system comprises a first sequence of bits, wherein a shared memory address (claim objection: a shared memory address = the shared memory address) (shared memory address = logical address) of the system comprises a second sequence of bits, and wherein mapping of the virtual memory address to the shared memory address is based at least partly on mapping the first sequences of bits to the second sequences of bits and the second sequences of bits to the first sequences of bits (As noted in claim 1, Miller teaches mapping virtual address 0x010002000 to logical address indicating address 02 of storage device 605 (see Fig. 6, ¶[68]).  In Fig. 6, said virtual address 0x10002000 is a sequence of numbers (first sequence of bits) that is mapped to said logical address that includes two sets of information (second sequence of bits) device number D605 and address A02.  Note that said logical address is also mapped to said virtual address.)

the system of claim 9 where Miller also teaches
wherein the first sequence of bits of the virtual memory address is at least in part offset with a second sequence of bits (claim objection: a second sequence of bits = the second sequence of bits) of the shared memory address (As noted in claim 1, Miller teaches mapping virtual address 0x010002000 to logical address indicating address 02 of storage device 605 (see Fig. 6, ¶[68]).  In Fig. 6, said virtual address 0x10002000 is a sequence of numbers (first sequence of bits) that is mapped to said logical address that includes two sets of information (second sequence of bits) device number D605 and address A02.  Note that said virtual address 0x10002000 differs from address A02 by an amount (offset).)

Regarding claim 15, Miller teaches the method of claim 14 where Miller also teaches
wherein the mapping of the shared memory address (shared memory address = logical address) is used by an operating system of a device (device = storage subsystem 470) (Miller teaches base OS 432, of storage subsystem 470 (see Fig. 4), comprise instructions executable by processor 422 to perform one or more memory access operations in said storage subsystem 470 (see ¶[55]) where one or more mapping tables may be used to map I/O requests to physical locations in storage devices (see ¶[58]).  In exemplary embodiment of Fig. 6, mapping table 625 is used to map virtual address 0x010002000 to logical address that indicates address 02 of storage device 605 (see ¶[68]).  Note that said base OS includes instructions that use mapping table 625 to map said virtual address 0x010002000 to said logical address.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Erlingsson (US 20090265715) and Smith (US 20170180340).

Regarding claim 13, Miller teaches the system of claim 1 but does not appear to explicitly teach 
wherein a virtual address memory space of a plurality of applications comprises shared memory addresses of forked and merged processes of the plurality of applications

However, Erlingsson teaches
wherein a virtual address memory space (virtual address memory space = Fig. 3 virtual process memory 302 + virtual process memory 303) of a plurality of applications (plurality of applications = Fig. 3 virtual processes 211, 311) comprises shared memory addresses of forked and merged processes of the plurality of applications (Erlingsson teaches virtual processes 211 and 311, forked from host process (see ¶[70]), with respective virtual process memory (see ¶[61]) that is copied from host process memory (see Fig. 3, ¶[62]).  Note that said host process memory is common (or shared) with virtual process memories 302 and 303 (shared memory addresses).  Erlingsson also teaches merging said process memories 302 and 303 back to said host process memory (see ¶[64]).)
In view of Erlingsson, Miller is modified such that virtual processes, forked from host process, have respective virtual process memory that is copied from host process memory where each of said respective virtual process memory is also merged back to said host process memory.

Miller and Erlingsson are analogous art the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Miller in the manner described supra because it would allow creation of an environment for executing extension while insulating host software from instability of said extension (Erlingsson, ¶[11]).

Miller in view of Erlingsson teach plurality of memory modules (see claim 1) and plurality of applications (see claim 13) but do not appear to explicitly teach
wherein the plurality of memory modules comprise a plurality of synchronization primitives used to synchronize memory access operations for the plurality of applications

However, Smith teaches
a plurality of synchronization primitives used to synchronize memory access operations for [the] plurality of applications (plurality of applications = safety controller + individual nodes) (Smith teaches applying synchronization primitives (such as lock/unlock) to avoid race condition between safety controller and individual nodes accessing same memory location (see ¶[53]).)
In view of Smith, Miller as modified is modified such that plurality of memory modules uses synchronization primitives to avoid race condition between applications accessing same memory location.

Miller, Erlingsson and Smith are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Miller as modified in the manner described supra because it would prevent race condition between accesses to same memory location (Smith, ¶[53]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wooten (US 20070130441).

Regarding claim 16, Miller teaches the method of claim 15 where mapping of shared memory address is used by operating system of a device.  Miller does not appear to explicitly teach
wherein the mapping of the shared memory address is modified according to at least a user interactions with the device

However, Wooten teaches
wherein [the] mapping of [the shared] memory address (mapping of memory address = entry in translation table) is modified according to at least a user interactions (user interactions = message from processor) with [the] device (device = IOMMU) (Wooten teaches responsive to message from processor to IOMMU, updating (by said IOMMU) entry in address translation table (see ¶[7]), wherein said entry references physical memory location associated with virtual address (see ¶[27]).)
In view of Wooten, Miller is modified such that mapping of shared memory is modified responsive to message from processor to device.

Miller and Wooten are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Miller in the manner described supra because by having another component update translation table, it would enable performance tracking of said translation table without overburdening processor (Miller, ¶[6]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Walls (US 20050116958).

Regarding claim 18, Miller teaches the apparatus of claim 17
wherein at least one memory module of the plurality of memory modules comprises a part of a graphics processing pipeline distributed between the plurality of memory modules

However, Walls teaches
wherein at least one memory module of [the] plurality of [memory] modules (plurality of modules = computers) comprises a part of a graphics processing pipeline (graphics processing pipeline = graphics pipelines 55-59) distributed between the plurality of [memory] modules (112(b) interpretation: parts of graphics processing pipeline distributed between plurality of memory modules) (Walls teaches distributing graphics pipelines 55-59 across multiple computers (see ¶[29]).)
In view of Walls, Miller is modified such that graphics processing pipelines are distributed between plurality of memory modules.

Miller and Walls are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Miller in the manner described supra because it would divide rendering burden of graphic processing pipelines across multiple computers instead of having a single computer bear entire processing burden (Walls, ¶[29]).

Allowable Subject Matter
s 4 and 11 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites limitations that are not taught by prior art of record.  As noted supra, Miller teaches mapping to physical memory address based on predetermined bits in sequence of bits of shared memory address (see claim 2) where said predetermined bits includes i) first group that provides mapping to a partition of plurality of partitions and ii) second group that provides mapping to data location within said partition (see claim 3).  However, Miller does not appear to explicitly teach said predetermined bits further includes i) third group that maps to cache set of a partition and ii) fourth group that provide tag information for cache set (see claim 4).  Therefore, claim 4 is allowable over prior art of record.
Claim 11 recites limitations that are not taught by prior art of record.  As noted supra, Miller teaches mapping virtual address to shared memory address and mapping said shared memory address to physical memory address (see claim 1).  However, Miller does not appear to explicitly teach said shared memory address further includes second sequence of bits that is a cache address of cache that includes a group of partitions.  Therefore, claim 11 is allowable over prior art of record.
Claim 12, dependent upon claim 11, is considered allowable for the same reasons as claim 11.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIE YEW/Examiner, Art Unit 2139